18 So.3d 1098 (2009)
Hugh James BUTLER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-1695.
District Court of Appeal of Florida, Second District.
February 20, 2009.
James Marion Moorman, Public Defender, and Richard P. Albertine, Jr., Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Katherine Coombs Cline, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Hugh James Butler appeals his judgments and sentences for burglary, battery, and criminal mischief. We affirm the judgments on the burglary and battery charges and affirm the sentences without comment. We remand for correction of the judgment on the charge of criminal mischief.
The record reflects that the jury was instructed on, and Mr. Butler was convicted of, second-degree misdemeanor criminal mischief (count 3). Mr. Butler was sentenced to time served. However, the judgment erroneously lists the conviction as first-degree misdemeanor criminal mischief. Mr. Butler raised this issue in his motion to correct sentencing error. In its order, the trial court correctly noted that the sentence imposed on count 3 was for time served. However, the trial court failed to correct the judgment to reflect the proper degree of the crime. On remand, the trial court shall amend the judgment to reflect that Mr. Butler was convicted of second-degree misdemeanor criminal mischief rather than first-degree misdemeanor criminal mischief.
Affirmed and remanded for corrections to the judgment.
KELLY, VILLANTI, and WALLACE, JJ., concur.